Appeal by the defendant from a judgment of Supreme Court, Kings County (Dwyer, J.), rendered May 16, 2011, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenge to the Supreme Court’s instructions to the jury in connection with the count of conspiracy in the second degree (see CPL 470.05 [2]; Penal Law § 105.15). In any event, the court’s charge, taken as a whole, conveyed the correct standard to the jury (see People v Drake, 7 NY3d 28, 32 [2006]; People v *1060Fields, 87 NY2d 821 [1995]). Skelos, J.P., Leventhal, Cohen and Duffy, JJ., concur.